Case: 15-50592      Document: 00513497066         Page: 1    Date Filed: 05/09/2016




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                    No. 15-50592                                      FILED
                                  Summary Calendar                                 May 9, 2016
                                                                                 Lyle W. Cayce
                                                                                      Clerk
NATHAN LEE COOK,

                                                 Petitioner-Appellant

v.

MICHAEL PEARCE, Warden, Bastrop Federal Correctional Institution,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-913


Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
         Nathan Lee Cook, federal prisoner # 11280-078, appeals the dismissal of
his 28 U.S.C. § 2241 petition for abuse of the writ. He is serving a sentence for
federal drug and firearm offenses. Cook’s petition alleged that he is being
unlawfully detained because he has not been given credit for time served while
he was in state custody. Also, he moves for leave to proceed in forma pauperis
(IFP).


         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
         *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50592    Document: 00513497066    Page: 2   Date Filed: 05/09/2016


                                No. 15-50592

      Because Cook’s § 2241 petition raised legal claims that were rejected in
a prior § 2241 proceeding, see Cook v. Meeks, Civ. No. 12-179, 2014 WL 2154897
(W.D. Penn. May 22, 2014), the district court did not abuse its discretion when
it dismissed the new § 2241 petition for abuse of the writ. See 28 U.S.C.
§ 2244(a); United States v. Tubwell, 37 F.3d 175, 177-78 (5th Cir. 1994). We
DISMISS Cook’s appeal as frivolous, see 5TH CIR. R. 42.2, and DENY his IFP
motion.




                                      2